t c memo united_states tax_court vandra bros construction co inc petitioner v commissioner of internal revenue respondent docket no filed date michael j occhionero for petitioner joseph p grant for respondent memorandum findings_of_fact and opinion gale judge dollar_figure and an in the amount of unless otherwise internal revenue respondent determined a deficiency of accuracy-related_penalty under sec_6662 a dollar_figure for petitioner’s taxable_year noted all section references are to the code in effect for the year in issue - - after a concession by respondent ’ we must decide whether respondent abused his discretion in determining that petitioner’s use of the cash_method_of_accounting did not clearly reflect income we hold that he did findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioner was an ohio corporation with its principal_place_of_business in oakwood village ohio petitioner specialized in the construction of streets sidewalks curbs and similar improvements for governmental entities all of petitioner’s customers were governmental and municipal agencies including the state of ohio and municipalities within the state petitioner’s expertise was construction in particular laying concrete on public sites such as city streets and sidewalks that required the project to be completed with a minimal amount of disruption in traffic flow and in compliance with governmental regulations petitioner provided labor and equipment ’ but petitioner did not maintain a supply of any of the materials that were used at a construction site ' respondent concedes that petitioner is not liable for the accuracy-related_penalty occasionally petitioner rented equipment to third parties instead relying on suppliers to deliver needed materials to the construction site at the appropriate time petitioner only ordered the materials it needed for the job for the particular day petitioner had no plant or other facility to store materials and could not store materials at the construction site petitioner left no material on site overnight except occasionally a negligible amount concrete could not be stored on site for an additional reason within a few hours of delivery it would harden and become useless and worthless thus petitioner tried to estimate as closely as possible the amount of materials needed so there would not be anything left over petitioner bore the cost of any wasted materials if they were the result of an over order or in the case of concrete of it not being laid in time if the materials were defective or in the case of concrete delivered too late the supplier was responsible and bore the cost virtually all of petitioner’s projects required laying some concrete petitioner also engaged in related work such as preparing a site by removing existing concrete or stone petitioner also installed items such as reinforcing steel piping for sewers and drainage and guardrails during the year in issue percent of petitioner’s total materials cost was due to concrete percent was due to stone percent was due to reinforcing material and the remainder was due to other q4e- materials in general petitioner subcontracted for certain parts of projects such as electrical work asphalt or landscaping bids petitioner’s work was generally obtained through competitive bids petitioner’s bids comprised costs for labor equipment and materials in computing its bid petitioner estimated the cost of labor and equipment and added a markup to the cost of labor further petitioner estimated the quantity of materials which could include concrete aggregate stone and gravel reinforcing steel piping for sewer and drainage guardrail etc however petitioner did not add a markup to the cost of materials but rather included the cost of the materials as quoted by the supplier as an item in the bid during the year in issue percent of petitioner’s gross revenue came from the material cost of concrete petitioner would always solicit materials costs from at least two suppliers and sometimes three or four and would choose the lowest quoted cost for use in the bid the cost of materials was subject_to slight variations due for example to the distance between a supplier and the job site however petitioner got a discount for early payment to suppliers which was not passed along to customers occasionally a customer itself would supply materials e g concrete but this did not happen during the year in issue - - bids were calculated by estimating the cost of each individual job that was necessary to complete the entire project the bid price of most of the individual jobs was calculated on a per-unit basis for instance in arriving at a total bid for the reconstruction of a street in the city of south euclid petitioner bid dollar_figure per square yard to install 9-inch reinforced concrete pavement and dollar_figure per linear foot to install 6-inch drainage conduit and separate amounts for numerous other items the bid price for some individual jobs was calculated on a per- item basis for instance dollar_figure per each 9-foot guardrail post or on a lump-sum basis for instance dollar_figure for clearing and grubbing a certain area indicated in the project plan the bid calculation also included the estimated number of units or items that the project required however petitioner would bill the customer on the basis of the number of units or items actually used on the project not the number shown in the bid in some cases petitioner was required by the customer to state separately the cost of materials ie without labor and when so required petitioner did so on a per-unit or per-item basis even if two jobs used the same amount of material the amount of the bid could have differed substantially due to different cost of labor and equipment for instance to maintain traffic flow petitioner might be limited in the amount of work it could complete in one day thus increasing costs of labor petitioner -- - did not begin any work without a written contract for that particular project there were penalties if petitioner did not comply with the contract when petitioner subcontracted the subcontractor was responsible for labor equipment and materials for its part of the project petitioner took bids on the subcontractor work and did not mark up the subcontractor’s bids except to cover its own bond costs and insurance when petitioner subcontracted if the subcontractor did not pay its suppliers those suppliers could file liens against petitioner thus petitioner took care in selecting subcontractors trying to ensure they could pay their suppliers the construction season in general lasted from april to november generally petitioner bid in the spring and finished the projects by november or december occasionally work carried over to the next year governmental regulations petitioner’s business was strictly regulated by its customers both the state of ohio and local governments stationed an engineer at each construction site to inspect materials and oversee the project petitioner was required to pour concrete within hour after the concrete supply truck left the supply plant if this condition was not met the onsite engineer had the right to reject the load of concrete further - the engineer inspected the concrete to make sure it was not defective and had the right to reject it if it was if concrete was rejected the party responsible assumed the loss for instance if the supplier delivered defective concrete or did not deliver the concrete to the site in time to lay it within hour of leaving the supplier’s plant the supplier assumed the loss however if petitioner failed to pour properly delivered concrete in time petitioner assumed the loss the governmental entity worked with petitioner and the supplier but ultimately held petitioner responsible for any failure to meet contractual obligations petitioner signed for the concrete after the government’s inspector found it to be acceptable the government’s engineer gave permission to pour the concrete thus for instance if permission was given and concrete was poured and then the concrete was damaged by rain before it dried the governmental entity assumed responsibility for state projects the governmental regulation was so strict that petitioner did not need to guarantee materials if the state allowed use of the materials the state assumed responsibility for defects for city projects petitioner guaranteed some materials but the city would be responsible in some cases for instance if its engineer had advised petitioner to pour concrete that was later damaged because of rain during the 1990’s to percent of petitioner’s work was for the state of ohio --- - accounting_method payments and billing from its inception through the year in issue petitioner kept its books_and_records and reported its income using the cash_receipts_and_disbursements_method of accounting prior to and including the year in issue petitioner’s annual gross_receipts did not exceed dollar_figure million starting in petitioner prepared financial reports using an accrual_method of accounting the completed_contract_method these financial reports were required by petitioner’s bonding company petitioner was often required to be bonded for its work petitioner’s suppliers billed petitioner not petitioner’s customers and petitioner made payment to the suppliers if petitioner had the money on hand petitioner would pay when billed if not petitioner would wait until the money was available for some projects petitioner paid for all materials before receiving any payment from its customer petitioner made payments for its labor costs on a weekly basis the schedule on which petitioner billed and received payment from its governmental entity customers was regulated by them there was a set schedule of payments over which petitioner had little or no control the state paid biweekly whereas other governmental entities paid monthly petitioner normally received payments based on the amount of the project that was completed on at least one occasion during the year in issue petitioner paid for --- - all materials in but petitioner did not receive a check from the customer until date however the project was completed in date and the delay in payment was beyond petitioner’s control petitioner made no attempt to defer income to a later year and there were no prepayments of expenses business decisions were made on the basis of the cash_method financial records even though the completed contract records were available in the notice_of_deficiency respondent determined that petitioner was required to use an accrual_method of accounting by amendment to answer and stipulation of the parties the parties agree that if petitioner was not entitled to use the cash_method_of_accounting then petitioner will elect to use and respondent will allow the use of the completed_contract_method of accounting the parties further stipulate that under the completed_contract_method of accounting petitioner’s income for the taxable_year would be dollar_figure which would result ina current_year adjustment of dollar_figure after consideration of dollar_figure in income reported on the cash_basis and adjustment required to be taken into account in under sec_481 of dollar_figure thus the total increase in petitioner’s taxable_income for would be dollar_figure - lo - opinion we must decide whether respondent’s determination that petitioner’s use of the cash_method_of_accounting did not clearly reflect income was an abuse of respondent’s discretion we hold that it was in order to require a taxpayer to change its method_of_accounting the commissioner must determine that the method used by the taxpayer does not clearly reflect income see sec_446 90_tc_26 while the commissioner’s discretion is broad see 439_us_522 it is not absolute see hallmark cards inc v commissioner supra and we find an abuse_of_discretion when the commissioner’s determination is without sound basis in fact or law see 104_tc_367 in 114_tc_211 we addressed these issues in a factual context indistinguishable from the instant case in that case we provided as follows whether the taxpayer 1s required to report its income on the accrual_method of accounting instead of the cash_method depends on whether the taxpayer is in the business of selling merchandise to customers in addition to providing service or whether the material provided by the taxpayer is a supply that is incidental to the provision of the contracted service id pincite citations omitted in that case we found that the taxpayer a company engaged in the laying of concrete and the installation of related items such as sand rock wire mesh and rebar did not sell merchandise to its customers rather relying on 113_tc_376 we found that the concrete and related materials were supplies consumed by the taxpayer in osteopathic med oncology hematology p c we held that chemotherapy drugs furnished by a healthcare provider in treating cancer patients were supplies rather than merchandise because the taxpayer was a service provider and the drugs were an integral and inseparable part of its service id pincite similarly in racmp enters inc v commissioner supra we held that the taxpayer was a service provider and we found that the materials used in construction were not merchandise because they were indispensable and inseparable from the service provided by the taxpayer id pincite in conclusion we held that because the taxpayer did not produce or sell merchandise the taxpayer could not be required to use inventory_accounting see id pincite in the instant case the concrete stone reinforcing steel and other items collectively the materials used by petitioner were not merchandise for the same reasons stated in racmp enters inc first the materials lost their separate identity when used in a construction_project second petitioner did not contract to sell the materials but rather contracted to provide finished walkways repaired streets and the like third the construction projects that petitioner engaged in were improvements to real_property fourth petitioner did not leave any of the materials on the construction site or store them for use for a later project see id pincite given our recent holding in racmp enters inc and the indistinguishable facts of the instant case we hold that petitioner was not engaged in the production or sale of merchandise therefore petitioner cannot be required to use inventories and the commissioner abused his discretion in requiring petitioner to change from the cash_method_of_accounting to reflect the foregoing decision will be entered for petitioner
